United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 04-2954
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Eastern District of Missouri.
Shawn Duane Hall,                       *
                                        * [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: October 31, 2005
                                Filed: November 4, 2005
                                 ___________

Before MURPHY, COLLOTON, and BENTON, Circuit Judges.
                          ___________

PER CURIAM.

       Shawn Hall pleaded guilty to possessing with intent to distribute more than 4
grams of a mixture containing cocaine base, in violation of 21 U.S.C. § 841(a)(1) and
(b)(1)(C) (a Class C felony), and was sentenced to 57 months imprisonment and 3
years supervised release. See 21 U.S.C. § 841(a)(1), (b)(1)(C); 18 U.S.C.
§ 3559(a)(3). While he was serving his supervised release, Hall was indicted for and
pleaded guilty to a federal drug conspiracy charge. The district court1--finding that
the commission of the new offense violated Hall’s release conditions--revoked

      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
supervised release and sentenced Hall to 24 months imprisonment, to run
consecutively to the sentence that had been imposed for the new drug felony offense.
Hall appeals.

       We conclude revocation was proper because Hall pleaded guilty to committing
another felony, which violated his release condition prohibiting him from committing
another crime, and the district court considered appropriate factors in imposing the
revocation sentence. See 18 U.S.C. § 3583(e)(3) (court may revoke supervised
release if it finds by preponderance of evidence that defendant violated condition;
authorizing up to 2 years imprisonment upon revocation of supervised release where
original offense is Class C felony; requiring consideration of 18 U.S.C. § 3553(a)
factors); U.S.S.G. § 7B1.3(f). We also conclude that the sentence is not
unreasonable. See United States v. Tyson, 413 F.3d 824, 825 (8th Cir. 2005) (per
curiam) (standard of review).

      Accordingly, we affirm, and we grant counsel’s motion to withdraw.
                     ______________________________




                                        -2-